C. Allen, J.
It was not necessary to offer direct evidence that the laying out of the way was duly filed in the town clerk’s office. The action of the selectmen and of the town presuppose that this had been done, and warrant an inference of the fact. See Blossom v. Cannon, 14 Mass. 177; Wallace v. Townsend Parish, 109 Mass. 263; United States Bank v. Dandridge, 12 Wheat. 64, 70; Cornett v. Williams, 20 Wall. 226, 250 ; Steph. Ev. (Am.ed.) 187, 271; Williams v. Eyton, 4 H. & N. 357.
The license to the defendant to place a gate on the road could not include an authority to keep the gate locked, with the key in his own possession, which would be equivalent to stopping up the road.
It was not essential that the jury should agree upon the special issue submitted to them; and no objection was taken at the time to the course of the judge in receiving the verdict.

Exceptions overruled.